 


110 HRES 604 EH: Expressing the nation’s sincerest appreciation and thanks for the service of the members of the 303rd Bombardment Group (Heavy) upon the occasion of the final reunion of the 303rd Bomb Group (H) Association.
U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 604 
In the House of Representatives, U. S.,

September 18, 2007
 
RESOLUTION 
Expressing the nation’s sincerest appreciation and thanks for the service of the members of the 303rd Bombardment Group (Heavy) upon the occasion of the final reunion of the 303rd Bomb Group (H) Association. 
 
 
Whereas the 303rd Bombardment Group (Heavy) was activated on February 3, 1942, at Pendleton Field, Oregon, and trained at Gowen Field, Idaho, from February 11, 1942, until June 17, 1942; 
Whereas the 303rd Bombardment Group (H) was stationed in Molesworth, England, and comprised of the 358th Bombardment Squadron, the 359th Bombardment Squadron, the 360th Bombardment Squadron, and the 427th Bombardment Squadron; 
Whereas the 303rd Bombardment Group (H), also known as Hell’s Angels, arrived at Molesworth, England on September 12, 1942, and bravely fought in World War II; 
Whereas the 303rd Bombardment Group (H) support personnel sailed on the Queen Mary on September 5, 1942, and arrived at Greenock, Scotland, on September 11, 1942, the flight crews flew to Kellogg Field, Michigan, then to Dow Field, Maine, to start their flights to England across the Atlantic Ocean; 
Whereas the 303rd Bombardment Group (H) flew its first combat mission on November 17, 1942, and its last mission on April 25, 1945; 
Whereas the 303rd Bombardment Group’s B–17 Hell’s Angels was the first to successfully complete 25 combat missions on May 13, 1943; 
Whereas the 303rd Bombardment Group (H) flew 364 combat missions against enemy targets, the most of any B–17 Bomb Group in the 8th Air Force during World War II; 
Whereas two 303rd Bombardment Group (H) airmen were awarded the Congressional Medal of Honor, four were awarded the Distinguished Service Cross, 33 were awarded the Silver Star, and approximately 1,200 Purple Hearts were awarded for those killed or wounded in action; 
Whereas the 303rd Bombardment Group (H) adopted the motto Might in Flight in October 1942 and lived up to it on each of their 364 combat missions; 
Whereas 165 aircraft in the 303rd Bombardment Group (H) were listed as missing in action (MIA); 
Whereas the original 303rd Bombardment Group (H) was inactivated on July 25, 1945, at Casablanca; 
Whereas the veterans of the 303rd Bombardment Group (H) formed the 303rd Bomb Group (H) Association in 1975 to provide opportunities for 303rd veterans, families, and friends to meet; 
Whereas the veterans of the 303rd Bomb Group (H) Association memorialize and perpetuate the memory of 303rd Bombardment Group (H) comrades lost during World War II, and who have since passed away; 
Whereas due to age and the declining health of the 303rd Bombardment Group (H) veterans, the 303rd Bomb Group (H) Association Board of Directors has made the difficult decision to dissolve the Association at the end of 2007; and 
Whereas the 303rd Bomb Group (H) Association’s final reunion will be held in Washington, D.C., on September 19, 2007 through September 23, 2007: Now, therefore, be it 
 
That— 
(1)The dedicated men and women who served in the 8th Air Force, 303rd Bombardment Group (H), Hell’s Angels, including the nearly 5,000 listed as missing in action, during World War II are heroes and champions of American freedom; and 
(2)The House of Representatives, on behalf of a grateful nation, recognizes the final reunion of the 303rd Bomb Group (H) Association and commends the honorable members of the Association, who never once turned away from their assigned target, for their selfless service to our country. 
 
Lorraine C. Miller,Clerk.
